Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Regina Quartey, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal from the immigration judge’s denial of her motion to reopen. We have reviewed the administrative record and the parties’ briefs and conclude that we lack jurisdiction to review Quarters challenges to the immigration judge’s determination that Quartey was ineligible for adjustment of status due to her fraudulent marriage, see 8 U.S.C. § 1252(d)(1) (2006), and that the denial of Quarters motion to reopen was not an abuse of discretion, see 8 C.F.R. § 1003.23(b)(3). *625We therefore deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.